Exhibit PNM RESOURCES, INC. AFTER-TAX RETIREMENT PLAN PNM RESOURCES, INC. AFTER-TAX RETIREMENT PLAN PREAMBLE PNM Resources, Inc. (the “Company”) sponsors the PNM Resources, Inc. Executive Savings PlanII (“ESP II”).The purpose of ESP II is to permit certain key employees of the Company and its Affiliates who participate in the PNM Resources, Inc. Retirement Savings Plan (the “RSP”) to defer compensation on a pre-tax basis and to receive credits without reference to the limitations on contributions in the RSP or those imposed by the Internal Revenue Code of 1986, as amended (the “Code”). The purpose of this PNM Resources, Inc. After-Tax Retirement Plan (the “Plan”) is to allow the employees who are otherwise eligible to participate in ESP II to save, instead, on an after-tax basis.Since all savings under the Plan are made on an after-tax basis, the Plan is not subject to the requirements of Section 409A of the Code.In addition, since the employees will receive all amounts due currently, and will not in any way defer the receipt of the compensation payable pursuant to the Plan until the termination of their employment with the Company, the Plan is not subject to the requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”). Except as noted below, the Plan will be effective as of January1, 2009 (the “Effective Date”). ARTICLE
